DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0061899 A1), hereinafter referred to as Oh, in view of Guo (US 2021/0064185 A1).
Regarding claim 1, Oh teaches A display device, i.e. organic light emitting display of fig. 1-2 (see para. 61 disclose FIGS. 1 and 2 are plan and cross-sectional views of an organic light emitting display having a touch sensor in accordance with one embodiment of the present disclosure, or see organic light emitting display of fig. 1-2), 
comprising: 

the non-active area, i.e. pad area PA of fig. 1-2, including a first routing area, i.e. touch driving pads area 170 of fig. 3, and a second routing area, i.e. touch sensing pad area 180 of fig. 3 (see para. 89 disclose each of the touch driving pads 170 and the touch sensing pads 180 respectively includes a pad electrode 172 or 182 and a pad cover electrode 174 or 184 disposed on the pad electrode 172 or 182 to cover the pad electrode 172 or 182, or see pad area PA of fig. 1-2, or see touch driving pads area 170 of fig. 3, or see touch sensing pad area 180 of fig. 3); 
a transistor, i.e. switching thin film transistor T1 of fig. 2/4 and/or driving thin film transistor T2 of fig. 2/4, located over the substrate, i.e. substrate 111 of fig. 4, and in the active area, i.e. active area AA of fig. 1-2 (see para. 66 disclose the pixel driving circuit includes a switching thin film transistor T1, a driving thin film transistor T2 and a storage capacitor Cst, or see fig. 4 reasonably illustrates 
10a device insulating layer, i.e. planarization film 116 of fig. 4, located over the transistor, i.e. driving thin film transistor T2 of fig. 4 (see fig. 4 reasonably illustrate planarization film 116 is located over driving thin film transistor T2); 
a pixel electrode, i.e. anode 122 of fig. 4, located over the device insulating layer, i.e. planarization film 116 of fig. 4, and electrically connected, i.e. conductively connected, to a source electrode or a drain electrode, i.e. drain electrode 138 of fig. 4, of the transistor, i.e. driving thin film transistor T2 of fig. 4, via a contact hole, i.e. pixel contact hole, in the device insulating layer, i.e. planarization film 116 of fig. 4 (see para. 70 disclose the light emitting element 120 includes an anode 122, an organic light emitting layer 124 formed on the anode 122, and a cathode 126 formed on the organic light emitting layer 124, or see para. 71 disclose the anode 122 is conductively connected to the drain electrode 138 of the driving thin film transistor 130 (T2) exposed through a pixel contact hole formed through a planarization film 116, or see fig. 4 reasonably illustrates anode 122 is located over the planarization film 116); 
15an emitting layer, i.e. organic light emitting layer 124 of fig. 4, located over the pixel electrode, i.e. anode 122 of fig. 4 (see para. 71 disclose the organic light emitting layer 124 is formed on the anode 122 in an emission region provided by a bank 128, where the organic light emitting layer 124 is formed by stacking a hole-related layer, a light emitting layer and an electron-related layer on the 
a common electrode, i.e. cathode 126 of fig. 4, located over the emitting layer, i.e. organic light emitting layer 124 of fig. 4 (see para. 71 disclose the cathode 126 is formed to be opposite the anode 122 with the organic light emitting layer 124 interposed there between, or see cathode 126 of fig. 4, or see organic light emitting layer 124 of fig. 4); 
an encapsulation layer, i.e. encapsulation unit 140 of fig. 4, located over the common electrode, i.e. cathode 126 of fig. 4, located in the active area, i.e. active area AA of fig. 2, and the first routing area, i.e. i.e. touch driving pads area 170 of fig. 3, and having an inclined surface in the first routing area, i.e. touch driving pads area 170 of fig. 3 (see para. 72 disclose the encapsulation unit 140 includes a plurality of inorganic encapsulation layers 142 and 146 and an organic encapsulation layer 144 disposed between the inorganic encapsulation layers 142 and 146, and the inorganic encapsulation layer 146 is disposed as the uppermost layer, or see para. 93 disclose the first and second routing lines 156 and 186 cover the side surface of the compensation film 196. The side surface might be inclined, or see fig. 4 reasonably illustrates encapsulation unit 140 is located over the cathode 126 located in the active area AA and the touch driving pads area 170); 
20one or more dams, i.e. dams 160 of fig. 4 and/or first dam 162 of fig. 4 and/or second dam 164 of fig. 4, located at a boundary between the first routing area, i.e. touch driving pads area 170, and the second routing area, i.e. touch However, Oh is silent to teach a side edge touch electrode located in at least one of the first routing area, the second routing area, or a 25combination thereof.
In a related art of touch technology, Guo teaches a side edge touch electrode, i.e. second electrodes 120 of fig. 1, located in at least one of the first routing area, the second routing area, or a 25combination thereof (see para. 91 disclose the substrate 100 has a first area 101 and a second area 102 arranged side by side in a direction parallel to the substrate 100, where the plurality of touch electrodes are arranged in an array on the substrate 100, where the plurality of touch electrodes include a plurality of first touch electrodes 110 located in the first area 101 and a plurality of second touch electrodes 
Oh teaches all of the claimed limitations except a side edge touch electrode located in at least one of the first routing area, the second routing area, or a 25combination thereof. Guo teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a side edge touch electrode located in at least one of the first routing area, the second routing area, or a 25combination thereof.
It would’ve been obvious to one of ordinary skill in the art at the time the invention was made/filed to have a side edge touch electrode located in at least one of the first routing area, the second routing area, or a 25combination thereof, since it has been held that rearranging involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 25, Oh, in view of Guo, teach The display device according to claim 1, wherein, Guo teaches further 5comprising: a side edge touch line located in at least one of the first routing area, the second routing area, or a combination thereof (see fig. 1), and electrically connected to the side edge touch electrode (see para. 91, or see para. 93); and 10a touch sensing circuit detecting a touch in accordance with a change in capacitance of the side edge touch electrode through the side edge touch line and executing a predetermined button process in accordance with whether or not the touch is detected (see fig. 1).


Allowable Subject Matter
Claim(s) 2-24 and 26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  			Regarding claim 2, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the side edge touch electrode overlaps the inclined surface of the encapsulation layer in the first routing area’ in combination with the remaining claimed limitations. As such, dependent claim 2 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 3 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 4, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the side edge touch electrode is located more outward than the one or more dams in the second routing area’ in combination with the remaining claimed limitations. all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 5 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 6, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘further comprising: a first insulating layer located under the side edge touch electrode; a metal layer located under the first insulating layer; 61a second insulating layer located under the metal layer; and a gate electrode material layer located under the second insulating layer, 5wherein the gate electrode material layer comprises a gate electrode material the same as a gate electrode of the transistor, and the side edge touch electrode comprises a source/drain electrode material the same as a source electrode and a drain 10electrode of the transistor’ in combination with the remaining claimed limitations. As such, dependent claim 6 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 7-9 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 11, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘further comprising: a first insulating layer located under the side edge touch electrode; a metal layer located under the first insulating layer; 15a second insulating layer located under the metal layer; and a gate electrode material layer located under second insulating layer, wherein the gate electrode material layer comprises a 20gate electrode material the same as a gate electrode of the transistor, and the side edge touch electrode comprises a pixel electrode material the same as the pixel electrode’ in combination with the remaining claimed limitations. As such, dependent claim 10 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 11-16 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 17, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘’ in combination with the remaining claimed limitations. As such, dependent claim 17 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 18-24 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 26, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘’ in combination with the remaining claimed limitations. As such, dependent claim 26 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 2020/0142525 A1) discloses a display apparatus including a base substrate including front and rear surfaces facing each other and in which a module hole passing through the first and rear surfaces is defined, a circuit layer including a driving element, a display element layer including a light emitting element, an encapsulation layer, and an input sensing unit, where a routing area surrounding the module hole is defined in the base substrate. The input sensing unit includes a first touch line, a second touch line, and a bridge pattern, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693